El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Para sostener el demandante su recurso de apelación en este caso contra la sentencia dictada en su contra alega error en la apreciación de la prueba y que es contraria a la prueba y a derecho, lo que trata conjuntamente.
El apelante presentó el 13 de octubre de 1925 demanda jurada de injunction para recobrar la posesión de una casa alegando que estaba en posesión material de ella desde bacía más de dos años j que en uno de los días del mes de agosto de 1925 la demandada Ana Josefa Omedes, de manera vio-lenta y fraudulenta y sin'orden legal, tomó posesión de ella privando al demandante de su posesión. La demandada se opugo a esa reclamación y celebrado el juicio fue dictada sentencia declarando sin lugar la demanda, siendo uno de sus fundamentos que el demandante no había probado la posesión que alegaba tener porque la corte no daba crédito a sus testigos.
La evidencia para probar la demanda consistió en la de-claración del demandante, en dos testigos yf en los autos de un pleito seguido por Ana Josefa Omedes contra Pedro Oliver en el que consta que el 7 de julio de 1925 fue dada po-sesión judicial de dos terceras partes de dicha casa a Ana Josefa Omedes en cumplimiento de sentencia recaída en él. El demandante no declaró en el juicio que tenía la posesión *765de la casa por más de dos años, como alegó en su demanda bajo juramentó, sino que la casa era de José Cruz quien la poseyó basta febrero de 1925 en cuya fecha se la compró, habiendo seguido José Cruz cobrando sus rentas hasta el mes de junio, y desde entonces las cobró el testigo' por me-diación de Juan Vázquez. Este testigo, Vázquez, declaró que cobraba las casas del demandante y que la de este pleito la vivió Miguel Angel García hasta el mes de agosto de 1925 en que le entregó la llave de la casa y que sólo tuvo que ver con esa casa por dos meses pues antes nada sabía de ella. Miguel Angel Vázquez declaró que vivió esa casa como un año habiéndosela alquilado a José Cruz y después al deman-dante, a quien pagaba la renta, habiéndola desocupado en el mes de agosto de 1925, y que el último pago de arrendamiento que hizo a José Cruz fue el 22 de junio de 1925 y desde en-tonces hasta agosto, pagó al demandante.
En vista de que documentalmente resulta cierto que la demandada tomó posesión de la casa judicialmente el 7 de julio de 1925 y que los testigos del demandante dijeron que en el mes de agosto fué desocupada la casa por Miguel Angel García y que fueron cobrados arrendamientos de ella hasta el mes de agosto, estuvo justificada la corte inferior en no dar crédito a la prueba del demandante y al no estimar probado que el demandante estuviera en posesión de la casa cuando la ocupó judicialmente la demandada, por lo que no existe el error alegado.

La sentencia apelada debe ser confirmada.